                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


VIRGINIA MARIE BUELL,
                                                                ORDER
                             Plaintiff,
                                                                19-cv-747-wmc
              v.

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.


          Pursuant to a joint motion for remand (dkt. #15) filed by the parties on February 11,

   2020, IT IS HEREBY ORDERED that this matter is REMANDED to the Commissioner

   pursuant to sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g) for

   further proceedings as set forth in that stipulation.

          Entered this 11th day of February, 2020.

                                                BY THE COURT:

                                                /s/
                                                ___________________________________________
                                                WILLIAM M. CONLEY
                                                District Judge
